Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Smith (US Pub. 2017/0317997) in view of Miller (US Pub. 2019/0108362).

Regarding claim 1, Smith discloses an apparatus comprising: at least one processor; at least one memory storing computer program code and a user information data store; and a communication interface configured for communicating via at least one network (Fig. 1), the at least one memory and the computer program code are configured to, with the processor, cause the apparatus to at least: 
receive a ledger address, the ledger address corresponding to a user of a distributed ledger-based distributed application (¶ [0020], receiving distributed ledger at an attestation address for verifying), 
access user information corresponding to the ledger address from the user information data store (¶ [0020], accessing user information based on cryptographic challenge), 
analyze the user information to determine contextual information (¶ [0020], checking if 
provide the contextual information such that an exchange computing entity receives the contextual information (¶ [0127], based on contextual information), 
wherein: the exchange computing entity uses the contextual information to determine (¶ [0020]) 
a content computing entity accesses an instance of content from a content data store and provides the instance of content such that a user computing entity receives the content and provides the content as part of a web site (¶ [0152], validation protocol and other content).
Smith does not explicitly disclose determine one or more characteristics of an instance of content; however, Miller discloses determine one or more characteristics of an instance of content (¶ [0130], determining from multiple of instances of elements to detect identity data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Miller into Smith to detect privacy identity data and determine operating context data (¶ [0130]).

Regarding claim 2, Smith in view of Miller discloses the apparatus of Claim 1, wherein the ledger address identifies a token storing location corresponding to (a) a user of the user computing entity and (b) the distributed ledger (¶ [0143], the location of the attestation transaction in a centralized or distributed ledger is called the attestation address).

Regarding claim 3, Smith in view of Miller discloses the apparatus of Claim 1, wherein the ledger address corresponds to a user operating the user computing entity (¶ [0071], business transaction with a commercial entity).


Regarding claim 5, Smith in view of Miller discloses the apparatus of Claim 4, wherein at least some of the user information is mined from entries added to the distributed ledger in at least near real time with respect to the entries being added to the distributed ledger (¶ [0178]).

Regarding claim 6, Smith in view of Miller discloses the apparatus of Claim 1, wherein the user information is analyzed based on one or more rules to generate the contextual information (Miller, ¶ [0007]).

Regarding claim 7, Smith in view of Miller discloses the apparatus of Claim 6, wherein an exchange operated by the exchange computing entity is used to determine the one or more characteristics of the instance of content and the one or more rules correspond to the exchange (Miller, ¶ [0007]).

Regarding claim 8, Smith in view of Miller discloses the apparatus of Claim 6, wherein the contextual information comprises a keyword (¶ [0112]).

Regarding claim 9, Smith in view of Miller discloses the apparatus of Claim 1, wherein the ledger address is determined and provided such that the apparatus receives the ledger address in response to the user computing entity accessing a web site (¶ [0029], deriving a public attest 

Regarding claim 10, Smith in view of Miller discloses the apparatus of Claim 9, wherein the website has embedded therein computer executable instructions for determining the ledger address and causing the ledger address to be provided such that the apparatus receives the ledger address (¶ [0020]).

Regarding claim 11, Smith discloses a method for providing contextual content to a user operating a user computing entity, the method comprises: receiving, by a provider computing entity, a ledger address, the ledger address corresponding to a user of a distributed ledger-based distributed application (¶ [0020], receiving distributed ledger at an attestation address for verifying); 
accessing, by the provider computing entity, user information corresponding to the ledger address from a user information data store stored in a computer-readable memory of the provider computing entity (¶ [0020], accessing user information based on cryptographic challenge);
analyzing, by the provider computing entity, the user information to determine contextual information (¶ [0020], checking if user information is valid); and 
providing, by the provider computing entity, the contextual information such that an exchange computing entity receives the contextual information (¶ [0127], based on contextual information),
 wherein: the exchange computing entity uses the contextual information to determine (¶ [0020]); and 
a content computing entity accesses an instance of content from a content data store and 
Smith does not explicitly disclose determine one or more characteristics of an instance of content; however, Miller discloses determine one or more characteristics of an instance of content (¶ [0130], determining from multiple of instances of elements to detect identity data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Miller into Smith to detect privacy identity data and determine operating context data (¶ [0130]).

Regarding claim 12, Smith in view of Miller discloses the method of Claim 11, wherein the ledger address corresponds to a user operating the user computing entity (¶ [0071], a business transaction with a commercial entity).

Regarding claim 13, Smith in view of Miller discloses the method of Claim 11, wherein the user information data store is generated by mining user information from the distributed ledger (Miller, ¶ [0083], using at least a blockchain mine software).

Regarding claim 14, Smith in view of Miller discloses the method of Claim 13, wherein at least some of the user information is mined from entries added to the distributed ledger in at least near real time with respect to the entries being added to the distributed ledger (¶ [0178]).

Regarding claim 15, Smith in view of Miller discloses the method of Claim 11, wherein the user information is analyzed based on one or more rules to generate the contextual 

Regarding claim 16, Smith in view of Miller discloses the method of Claim 15, wherein an exchange operated by the exchange computing entity is used to determine the one or more characteristics of the instance of content and the one or more rules correspond to the exchange (¶ Miller, [0130]).

Regarding claim 17, Smith in view of Miller discloses the method of Claim 15, wherein the contextual information comprises a keyword (¶ [0112]).

Regarding claim 18, Smith in view of Miller discloses the method of Claim 11, wherein the ledger address is determined and provided such that the apparatus receives the ledger address in response to the user computing entity accessing a web site (¶ [0029], deriving a public attest key includes deriving the public attest key using an application or website of the attestor).

Regarding claim 19, Smith in view of Miller discloses the method of Claim 18, wherein the website has embedded therein computer executable instructions for determining the ledger address and causing the ledger address to be provided such that the apparatus receives the ledger address (¶ [0020]).

Regarding claim 20, Smith discloses a computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprise program 
receive a ledger address, the ledger address corresponding to a user of a distributed ledger-based distributed application (¶ [0020], receiving distributed ledger at an attestation address for verifying); 
access user information corresponding to the ledger address from a user information data store (¶ [0020], accessing user information based on cryptographic challenge); 
analyze the user information to determine contextual information (¶ [0020], checking if user information is valid); and 
provide the contextual information such that an exchange computing entity receives the contextual information (¶ [0127], based on contextual information); 
wherein: the exchange computing entity uses the contextual information to determine (¶ [0020]); and a content computing entity accesses an instance of content from a content data store and provides the instance of content such that a user computing entity receives the content and provides the content as part of a web site (¶ [0152], validation protocols and other content).
Smith does not explicitly disclose determine one or more characteristics of an instance of content; however, Miller discloses determine one or more characteristics of an instance of content (¶ [0130], determining from multiple of instances of elements to detect identity data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Miller into Smith to detect privacy identity data and determine operating context data (¶ [0130]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978, Smith in view of Miller discloses the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.
/TUANKHANH D PHAN/Examiner, Art Unit 2154